Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because the labels in Fig. 5 are not clear and not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 objected to because of the following informalities:  
Please amend the claim as following:
( proposed Amendment) An incompletely compensated wireless power transfer system, comprising: two coils and two compensation capacitors, wherein on basis of an Series-Series (SS) [[SS]]  compensated wireless power transfer system topology, a primary side compensation capacitance C1, and a secondary side compensation capacitance C2 take specific values, and a phase shift frequency modulation control method is combined, to increase a coupling range of rated output power of the system; values of the primary side compensation capacitance C1; and the secondary side compensation capacitance C2 are  obtained by a first method described below: 

circuit equations of a wireless charging transfer system: 

    PNG
    media_image1.png
    116
    671
    media_image1.png
    Greyscale

where Ri = 1 or 2, is parasitic resistance capacitor resistance i;  Li,  Ci, i=1 or 2, are coil inductance and compensation capacitance, I1, and I2 are current phasors of a primary loop and a secondary loop respectively; Vi is input voltage phasor; M12 is mutual inductance of the two coils; RL is equivalent load resistance; w = 2 πf angular frequency, and f is frequency of a power supply; 
2) with rated output direct current (DC) voltage Vout, and power Pout, the equivalent load resistance is obtained by:

    PNG
    media_image2.png
    105
    620
    media_image2.png
    Greyscale

range of operating frequency is given by: 

    PNG
    media_image3.png
    55
    537
    media_image3.png
    Greyscale

wherein fmin is a minimum value of f and fmax is a maximum value of f;
coupling range of the [[coil]]  two coils is obtained by : 

    PNG
    media_image4.png
    60
    445
    media_image4.png
    Greyscale

wherein M12min is a minimum value of M12 and M12max is a maximum value of M12;
5) based on DC input voltage VDC, through a phase shift control, V1_r is an [[the]] effective value [[V1]] of a fundamental wave of a square wave applied to the primary LC resonator is limited by:
                
                    
                        
                            V
                        
                        
                            1
                        
                    
                    ≪
                    
                        
                            2
                            
                                2
                            
                        
                        
                            π
                        
                    
                    
                        
                            V
                        
                        
                            D
                            C
                        
                    
                
            
                        
                            
                                
                                     
                                    
                                        
                                            V
                                        
                                        
                                            1
                                            _
                                            r
                                        
                                    
                                    ≪
                                    
                                        
                                            2
                                            
                                                2
                                            
                                        
                                        
                                            π
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            D
                                            C
                                        
                                    
                                
                                _
                            
                        
                    		(6)
6) maximum primary current I 1max , is obtained by:
I 1 ≤I 1max                                                             (7)
Where,  I1 is an effective value of the current phasor I1;
7) a primary input current configured to lag behind [[the]] an input square wave to achieve zero voltage turn-on, is obtained by

    PNG
    media_image5.png
    133
    1149
    media_image5.png
    Greyscale

 Where θ is the phase angle of the primary input current phasor I1 relative to the input voltage phasor V1, [[V1 ]]  V1 is [[the]] an effective value of a fundamental wave of an inverter output square wave:
                        
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    2
                                    
                                        2
                                    
                                
                                
                                    π
                                
                            
                            
                                
                                    V
                                
                                
                                    D
                                    C
                                     
                                
                            
                            
                                
                                    sin
                                    (
                                
                                ⁡
                                
                                    
                                        
                                            α
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    )   (9)
α is the angle occupied by a half wave of the inverter output square wave, and is 180° when [[the]] a duty cycle of the inverter output square wave is 1;
8) calculating the coil resistance via a finite element simulation; the equivalent series resistance of a compensation capacitor configured to  be estimated by the following method: the coil inductance is Li, then the compensation capacitor Ci is approximately resonance capacitance value i0, and [[the]] a calculation method of  the resonance capacitance value and  
                
                    
                        
                            C
                        
                        
                            i
                            0
                            =
                        
                    
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            0
                                            =
                                        
                                    
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    L
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                     (10)

                
                    
                        
                            R
                        
                        
                            C
                            i
                        
                    
                    ≈
                    
                        
                            
                                
                                    tan
                                
                                ⁡
                                
                                    δ
                                
                            
                        
                        
                            ω
                            
                                
                                    C
                                
                                
                                    i
                                    0
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            C
                                            i
                                        
                                    
                                    ≈
                                    
                                        
                                            
                                                
                                                    tan
                                                
                                                ⁡
                                                
                                                    δ
                                                
                                            
                                        
                                        
                                            ω
                                            
                                                
                                                    C
                                                
                                                
                                                    i
                                                    0
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                     (11)
where tanδ is a tangent value of a loss angle of the compensation capacitor;
when in simplified calculation, the parasitic resistance  neglected;
for given coil, L1 and L2 , in combination with  [[the]] above operating conditions, [[the]] ranges of C 1 and C2 that  is obtained by a numerical solution method.

2 (Proposed Amendment).The incompletely compensated wireless power transmission system according to claim 1, wherein all combinations of C 1 and C 2 that meet the conditions are obtained faster than the first method by solving a group of equations and inequalities, as follows:
1) giving the DC input voltage V DC; the rated output DC voltage V out and the power P out,  the equivalent load resistance is obtained by:

    PNG
    media_image6.png
    134
    999
    media_image6.png
    Greyscale

2) for a given relative position range of a coil of the two coils, obtaining corresponding ranges of the coil [[self-]] inductance and mutual inductance imin ,L imax ](i=1 or 2),[M 12min ,M 12max ] by the finite element simulation,  and calculating the coil  resistance; according to equations (10) and (11), estimating the capacitance resistance at a strongest coupling position or a weakest coupling position, when in the simplified calculation, the parasitic resistance 
3) at the weakest coupling position, wherein M 12 = M 12min , the operating frequency is the highestso that f = f max ;  when [[the]] a duty cycle of the input square wave so that

    PNG
    media_image7.png
    131
    1003
    media_image7.png
    Greyscale

[[taking]] using the input voltage as a reference,  so that V 1 =V 1 ; Substitute R L , M 12min , L 1min , L 2min , f max , R 1 , R 2 , and V 1 into equations (1)(2), and obtained that:

    PNG
    media_image8.png
    248
    1431
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    199
    1556
    media_image9.png
    Greyscale

where ω max = 2πf max ;
the output power corresponding to the input voltage V 1is calculated by the following equation:
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                                _
                            
                        
                      =|I 2 | 2 R L (16)
with the rated output power being P out , obtaining the following inequality:
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                                _
                            
                        
                    ≥P out (17)
under equation (17) the system is configured to output a required rated power by the phase shift control; and [[the]] an effective value of [[the]] a fundamental wave of [[the]] a square wave required by the system is:
                
                    
                        
                            V
                        
                        
                            1
                            _
                            
                                
                                    P
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            V
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                        _
                                        V
                                        1
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            V
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                       (18)
an effective value of [[the]] an input current required by the system:
                
                    
                        
                            I
                        
                        
                            1
                            _
                            
                                
                                    P
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            |
                            I
                        
                        
                            1
                        
                    
                    |
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                        _
                                        V
                                        1
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    |
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                         (19)
with [[the]] a maximum value of a given input current being I1max , obtaining the following
I 1_Pout ≤I1max (20) 
a phase difference between a zero-crossing point of the input current and a zero-crossing point of the input square wave is:

    PNG
    media_image10.png
    137
    1154
    media_image10.png
    Greyscale

where θ is[[ the]] a phase angle of the primary input current phasor I 1.
in order to achieve a zero-voltage turn-on of an input inverter, the phase difference is configured to satisfy the following inequality:
Ф＜0 (22)
4) at the strongest coupling position,  wherein M 12 = M 12max , the operating frequency is the lowest, so that f = f min ; assuming that the duty cycle of the input square wave is 1,using the input voltage as a reference, so that V 1 =V 1 ; Substituting  RL , M 12max, L 1max , L 2max , R 1 , R 2 , f min , and V 1 into equations (1)(2) , and obtained that:

    PNG
    media_image11.png
    248
    1431
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    197
    1551
    media_image12.png
    Greyscale

where ω min = 2πf min ;
calculating the output power corresponding to the input voltage [[V 1]] V1  by the following equation:

                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                                _
                            
                        
                    =|I 2 | 2 R L  (25)
with the rated output power being P out , obtaining  the following inequality:
  
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                                _
                            
                        
                    ≥P out (26)
configured to output required power through the phase shift control; and the effective value of [[a]] the fundamental wave of [[the]] a square wave required by the system is:
                
                    
                        
                            V
                        
                        
                            1
                            _
                            
                                
                                    P
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            V
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                        _
                                        V
                                        1
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            V
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                      (27)
obtaining the effective value of  the input current required by the system as :
                
                    
                        
                            I
                        
                        
                            1
                            _
                            
                                
                                    P
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            |
                            I
                        
                        
                            1
                        
                    
                    |
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                        _
                                        V
                                        1
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    |
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                         (28)
with the maximum value of the given input current is I 1max , obtaining the following inequality:
I 1_Pout ≤I1max (29)
the phase difference between the zero-crossing point of the input current and the zero-crossing point of the input square wave is:

    PNG
    media_image13.png
    139
    1155
    media_image13.png
    Greyscale

where θ is the phase angle of the primary input current I 1.
in order to achieve the zero voltage turn-on of the input inverter,  the phase difference is configured to satisfy the following inequality:
φ＜0 (31)
solving required ranges of C 1 and C 2 from simultaneous inequalities (17), (20), (22), (26), (29), (31).
3 (Proposed Amendment). The incompletely compensated wireless power transmission system according to claim 1, wherein all the combination of C 1 and C 2 that meet the conditions are obtained faster than the first method by solving a second group of equations and inequalities, as follows:
1) Giving the DC input voltage V DC ; the rated output DC voltage V out and  the power P out then:

    PNG
    media_image14.png
    136
    999
    media_image14.png
    Greyscale

2) for a given relative position range of [[the]] a coil of the two coils, obtaining [[ the]]  corresponding ranges of  coil self-inductance and mutual inductance imin ,L imax ](i=1 or 2),[M 12min ,M 12max ]via  the finite element simulation method, and calculating the coil resistance; according to equations (10) and (11), estimate the capacitance resistance at [[ the]] a strongest coupling position or [[ the]] a weakest coupling position, when in the simplified calculation, the parasitic resistance 
3) at the weakest coupling position,  wherein M 12 = M 12min , the operating frequency is the lowest, so that f = f min ; when [[the]] a duty cycle of theso that

    PNG
    media_image15.png
    133
    1002
    media_image15.png
    Greyscale

[[taking ]] using the input voltage as a reference, so that , V 1 =V 1; Substitute R L , M 12min , L 1min , L 2min , f min , R 1 , R 2 , and V 1 into equations (1) and (2), and obtained that

    PNG
    media_image16.png
    247
    1425
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    193
    1551
    media_image17.png
    Greyscale

where ω min = 2πf min ;
calculating the output power corresponding to the input voltage [[V 1]] V1  by the following equation:

                         
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                                _
                            
                        
                    =|I 2 | 2 R L   (36)
With the rated output power is P out, obtaining the following inequality:
 
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                
                                _
                            
                        
                    ≥P out  (37)
under  the inequality (37), the system is caused to output [[the]] a required rated power by the phase shift control; an effective value of [[the]] a fundamental wave of [[ the ]] a square wave required by the system is:
                
                    
                        
                            V
                        
                        
                            1
                            _
                            
                                
                                    P
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            V
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                        _
                                        V
                                        1
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            V
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                      (38)
 is:

                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    |
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                      (39)
with [[the]] a maximum value of the given input current is I 1max , obtaining  the following inequality:
I 1_Pout ≤I 1max (40)
[[the]] a phase difference between [[the]] a zero-crossing point of the input current and [[the]] a zero-crossing point of the input square wave is:

    PNG
    media_image18.png
    139
    1155
    media_image18.png
    Greyscale

where θ is [[the]] a phase angle of the primary input current phasor I 1;
in order to achieve zero-voltage turn-on of [[the]] an input inverter the phase difference is configured to satisfy the following inequality:
φ＜0 (42)
4) at the strongest coupling position, wherein M 12 = M 12max , the operating frequency is the highest, so that f = f max ; when the duty cycle of the square wave is 1, using the input voltage as a reference, that is, V 1 =V 1 . Substituting R L, M 12max, L 1max , L 2max , R 1 , R 2 , f max , and V 1 into equations (1)(2), and obtaining the followings:

    PNG
    media_image19.png
    248
    1436
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    196
    1563
    media_image20.png
    Greyscale

where ω max =2πf max,
calculating the output power corresponding to the input voltage V 1 by the following equation:
                        
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                     
                                
                                _
                            
                        
                                             
                             
                        
                    =|I 2 | 2 R L (45)
with the rated output power being P out , obtaining the following inequality:
                           
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            o
                                            u
                                            t
                                            _
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                     
                                     
                                
                                _
                            
                        
                     ≥P_out (46)
under  equation (46), the system is  configured to output the required power through the phase shift control; at this time, the effective value of the fundamental wave of the square wave required by the system is:
                
                    
                        
                            V
                        
                        
                            1
                            _
                            
                                
                                    P
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            V
                        
                        
                            1
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                        _
                                        V
                                        1
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            V
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                      (47)

Obtaining the effective value of the input current required by the system:
                
                    
                        
                            I
                        
                        
                            1
                            _
                            
                                
                                    P
                                
                                
                                    o
                                    u
                                    t
                                
                            
                        
                    
                    =
                     
                    
                        
                            |
                            I
                        
                        
                            1
                        
                    
                    |
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                    
                                
                            
                            
                                
                                    
                                        P
                                    
                                    
                                        o
                                        u
                                        t
                                        _
                                        V
                                        1
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            
                                                
                                                    1
                                                    _
                                                
                                                
                                                    
                                                        
                                                            P
                                                        
                                                        
                                                            o
                                                            u
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    |
                                    
                                        
                                            I
                                        
                                        
                                            1
                                        
                                    
                                    |
                                    
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        t
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        o
                                                        u
                                                        
                                                            
                                                                t
                                                                _
                                                            
                                                            
                                                                
                                                                    
                                                                        V
                                                                    
                                                                    
                                                                        1
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                       (48)
with the maximum value of the given input current being I 1max , obtaining the following inequality:
I 1_Pout ≤I 1max (49)
the phase difference between the zero-crossing point of the input current and the zero-crossing point of the input square wave is:

    PNG
    media_image21.png
    135
    1155
    media_image21.png
    Greyscale

where θ is the phase angle of the primary input current I 1;
In order to achieve zero-voltage turn-on the input inverterthe phase difference is configured to satisfy the following inequality:
φ＜0 (51)
5) solving [[the]] required ranges of C 1 and C 2 from simultaneous inequalities (37), (40), (42), (46), (49), (51).

4 (Proposed Amended). The incompletely compensated wireless power transfer system according to claim 1, wherein all combinations of C1 and C2 that meet the conditions [[a]] are  configured to be obtained faster than the first method by using a traversal calculation method, specifically as follows:
 a) for a given relative position range of[[ the]] a coil  of the two coils, first obtaining corresponding ranges of coil self-inductance and mutual-inductance [Limin, Limax|, [M12min, M12max] via the finite element simulation; 
b) when the operating frequency of the system is fmin at M12min and that the operating frequency of the system is fmax at M12max ; calculating [[the]] a center primary side compensation capacitance C’1  and a center secondary side compensation capacitance C’2  under full compensation at M12min; [[taking ]] setting  C’1 C’2 as centers, determining the range of C1 and C2 to be undergo traversal of a range of : [C1min, C1max], [C2min, C2max], selecting [[the]] a value of capacitance combination in [[ this]] the range in an exhaustive manner, and when the calculated coupling is  M12min and M12max, respectively, verifying one by one to determine whether the selected value of the capacitance combination meets all the given restrictions, if  the selected value of the  capacitance combination meets all the given restrictions, then keeping the capacitance combination, if it  the selected value of the capacitance combination does not meet all the given restrictions, then removing the capacitance combination; 
c)  when the operating frequency of the system is fmax at M12min and that the operating frequency of the system is fmin at M12max, calculating the center primary compensation capacitance C’’1  and the center secondary side compensation capacitance C"2 under full compensation at M12min; [take]] setting C"1, C’’2 as the centers, determining the range of C1 and C2 to undergo traversal of the range of : [C1min, C1max], [C2min, C2max],  similarly, selecting the value of the capacitance combination in [[ this]] the range in [[an]] the exhaustive manner, and when the calculated coupling is M12min and M12max, respectively, verifying one by one to determine whether the selected value of the capacitance combination meets all the given restrictions, if the selected value of  the capacitance combination meets all the given restrictions, then keeping the capacitance combination, if it  the selected value of  capacitance combination does not meet all the given restrictions, then removing the capacitance combination; and 
d) obtaining [[the]] a solution set of the capacitance combination that meets the conditions through the above two steps; if the solution set is an empty set, set [[for]] of the [[capacitor]] capacitance combination that meets the conditions. 
Appropriate correction is required.


Allowable Subject Matter
4. 	Claims 1-4 are allowable in pending the Applicant overcomes the objection above.
	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, Feng (“A Dual-Side-Detuned Series–Series Compensated Resonant Converter for Wide Charging Region in a Wireless Power Transfer System” 2018)
Teaches An incompletely compensated wireless power transfer system,  wherein on basis of an SS compensated wireless power transfer system topology ( see title) , a primary side capacitance C1  ( Cr1, Fig. 1), and a secondary side capacitance C2 ( Cr2, Fig. 1) take specific values, and a phase shift frequency modulation control method ( phase shift control, page 2178, col 1, para 1) is combined, to increase a coupling range of rated output power of the system; values of the primary side capacitance C1  ( Cr1, Fig. 1),; and the secondary side capacitance C2 ( Cr2, Fig. 1), are obtained: 
restrictions that are met are as follows: 
circuit equations of a wireless charging transfer system: 

    PNG
    media_image1.png
    116
    671
    media_image1.png
    Greyscale

where Ri = 1 or 2, is parasitic resistance, generally including coil resistance and equivalent series resistance of a capacitor; Xi=ωLi-1/(ωCi), i = 1 or 2,  is reactance of a harmonic oscillator i;  Li,  Ci, i=1 or 2, are coil inductance and compensation capacitance, I1, and I2 are current phasors of a primary loop and a secondary loop respectively; Vi is input voltage phasor; M12 is mutual inductance of two coils ( see L1, L2, Fig. 1) ; RL is equivalent load resistance; w = 2 πf angular frequency, and f is frequency of a power supply ( see equation (1) , page 2179 col 1); 
2) rated output direct current voltage Vout, and power Pout, that is
range of operating frequency ( see  page 2178 frequency tuning): 

    PNG
    media_image3.png
    55
    537
    media_image3.png
    Greyscale

coupling range of the coil ( see Fig. 5, the range of coupling factor): 

    PNG
    media_image4.png
    60
    445
    media_image4.png
    Greyscale

6) The maximum primary current I 1max , ( it is obviously the current smaller than the maximum current)
I 1 ≤I 1max                                                             (7)
Where I1 is the effective value of the current phasor I1;
EENG 441 (EENG441 solved problem, 2012) teaches
5) input voltage VDC, through a phase shift control, effective value [[V1]] of  the fundamental wave of a wave actually acting on the primary LC resonator must meet:

    PNG
    media_image22.png
    134
    1006
    media_image22.png
    Greyscale

(see page 2 , Vo1rms equation, when the angle is not 180 degree)
 Wherein θ is the phase angle of the primary input current phasor I1 relative to the input voltage V1, is he effective value of the fundamental wave of the inverter output 
            
                
                    
                        V
                    
                    
                        1
                    
                
                =
                
                    
                        2
                        
                            2
                        
                    
                    
                        π
                    
                
                
                    
                        V
                    
                    
                        D
                        C
                         
                    
                
                
                    
                        sin
                        (
                    
                    ⁡
                    
                        
                            
                                α
                            
                            
                                2
                            
                        
                    
                
            
        )   (9)
α is the angle occupied by half wave of the square wave, when the duty cycle is 1, the angle is 180° ( see page 2 , Vo1rms equation)
Dai (CN109861405A ) teaches  the coil resistance can be calculated with the aid of finite element simulation; the equivalent series resistance of the compensation capacitor be estimated by the following method: the coil inductance is L1 , then the compensation capacitor C1 will be 10 , and the calculation method of  the resonance capacitance value and  corresponding equivalent series resistance is as follows:

    PNG
    media_image23.png
    126
    1007
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    128
    1012
    media_image24.png
    Greyscale

where tanδ is the loss tangent of the capacitor;
in simplified calculation, the parasitic resistance is negligible ( it is obvious to omit the parasitic resistance in the calculation ) ;
for given coils, L1 and L2 , in combination with  above operating conditions ( see equation in [0018] and [0024]) 
However, the prior art of record fails to teach or suggest 

    PNG
    media_image2.png
    105
    620
    media_image2.png
    Greyscale

 And input current of the primary side lag behind the input square wave to achieve zero voltage turn-on 

    PNG
    media_image5.png
    133
    1149
    media_image5.png
    Greyscale

and ranges of C 1 and C2 that simultaneously meet all the above conditions can be obtained by a numerical solution method.
	With regard to claims 2-4, they depend on claim 1.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2017 / 0279309 A1) teaches about a wireless power system with series series compensation techniques
Eggers (US 20190036441 A1) teaches about zero cross switch in wireless power system.
Hui (US 20110199799 A1) teaches about Self-driven ac-dc synchronous rectifier for power applications
Zhong (“A Design Method for Large-Coupling-Range Series-Series Compensated WPT Systems under Practical Constraints,”, 2021) teaches about a SS compensated WPT system (published later than the 371-filing date of current application (10/18/2019) cited for reference while cannot be relied for the rejection).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836